DETAILED ACTION
Status of the Application
	Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The first paragraph of the specification is objected to because it fails to provide the current status of related applications (e.g., now US Patent No. X).  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2015-241996 filed on 12/11/2015.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/060,182 filed on 06/07/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 1, 3-6 are directed in part to a method for producing 3-oxoadipic acid wherein said method requires culturing any cell of the genus Escherichia, which is naturally occurring or genetically altered by introducing a genus of modifications to produce 3-oxoadipic acid.  
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
Escherichia  that can produce 3-oxoadipic acid endogenously, but they also encompass an essentially infinite number of mutations in any species of the recited genus to obtain a microbial cell that can produce the desired compound.  While the specification provides a method to produce 3-oxoadipic acid that requires culturing E. coli and E. fergusonii, the specification fails to provide additional Escherichia species that can endogenously produce 3-oxoadipic acid, or the mutations that can be made to any of the species of microbes encompassed by the claims so that they can produce the desired compound.   There is no disclosure in the specification indicating that all Escherichia species encompassed by the claims produce 3-oxoadipic acid endogenously.  Moreover, the specification is silent as to which genes can be recombinantly expressed and/or which genes should be disrupted in any of the recited microbes to produce 3-oxoadipic acid.  
A sufficient written description of a genus of products may be achieved by a recitation of a representative number of products defined by structural features or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the Escherichia cells that can produce 3-oxoadipic acid, or a structural feature which is representative of all the genes or enzymes that can be expressed recombinantly in the recited microbes to produce 3-oxoadipic acid.  There is no correlation between structure and function that would allow one of skill in the art to determine which genetic modifications can be made to any of the microbial cells encompassed by the claims to produce 3-oxoadipic acid.  Therefore, since the specification is silent with regard to how to recognize which species within the genus Escherichia recited in the claims can endogenously produce 3-oxoadipic acid,  or which mutations must be present in any of the species of the genus of microbes recited for those species to produce 3-oxoadipic acid,  and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1, 3-6  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, a method for producing 3-oxoadipic acid by culturing E. coli or E. fergusonii, does not reasonably provide enablement for a method for producing 3-oxoadipic acid by culturing any member of the genus Escherichia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1, 3-6 broadly encompass a method for producing 3-oxoadipic acid by culturing any cell of the genus Escherichia,  wherein said Escherichia  cell either produce 3-oxoadipic acid endogenously or have been genetically modified by any means to produce 3-oxoadipic acid.  The enablement provided is not commensurate in scope with the claims due to the extremely large number of unknown (i) species within the genus of microbes recited that produce the desired compound endogenously, and (ii) genetic modifications that can be made to the microbes recited to produce the desired compound.  In the instant case, the specification enables a method for producing 3-oxoadipic acid by culturing E. coli or E. fergusonii.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses a method to produce 3-oxoadipic acid that requires culturing E. coli or E. fergusonii. However, the specification fails to provide additional Escherichia species that can endogenously produce 3-oxoadipic acid, or the mutations that can be made to any of the species of microbes encompassed by the claims so that they can produce the desired compound.   There is no disclosure in the specification indicating that all the species encompassed by the recited genus of 
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.     While the art discloses a limited number of microbial species that produce 3-oxoadipic acid endogenously and a few genetic modifications that can be made to produce 3-oxoadipic acid in P. putida, neither  the specification nor the art provide a correlation between structure and the ability to produce 3-oxoadipic acid such that one of skill in the art can envision (i) all the mutations that can be made to the recited microbes to produce 3-oxoadipic acid, or (ii) all the species within the genus Escherichia that produce 3-oxoadipic acid endogenously.  The art as evidenced by Harwood et al. (Annual Review of Microbiology 50:553-590, 1996; cited in the IDS) appears to suggest that while the β-ketoadipate pathway can be found in eubacteria and fungi, not all microbial organisms have it. Since structure determines function, one of skill in the art would require some knowledge or guidance as to (i) which mutations can be made and where to make those mutations to reasonably expect production of 3-oxoadipic acid in any of the microbial cells recited,  and (ii) those species within the genus of microbes recited that have the genes required to produce 3-oxoadipic acid endogenously.   
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of isolating microbes, molecular biology techniques, and assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for all possible (i) species of the genus of microbes recited, and (ii) mutations in the recited microbes to determine which microbes can produce 3-oxoadipic acid. In the absence of (a) a rational and predictable scheme for mutating the recited microbial cells such that the resulting mutant would produce 3-oxoadipic acid,  (b) a rational and predictable scheme for determining which species of the recited genus of microbes endogenously produce 3-oxoadipic acid, and/or (c) a correlation between infinite number of mutations and microbes to determine which ones result in the synthesis of 3-oxoadipic acid.  
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the ability to produce 3-oxoadipic acid, and the high degree of unpredictability of the prior art with regard to endogenous production of 3-oxoadipic acid, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanley et al. (Journal of Bacteriology 165(2):557-563, 1986).  Claims 1-5 and 7-9 are directed in part to a method of producing 3-oxoadipic acid, wherein said method comprises culturing an E. coli cell that can produce 3-oxoadipic acid, wherein the medium for culturing comprises saccharides or an aliphatic compound that can be used as a sole carbon source.  Shanley et al. teach an E. coli cell that has been transformed with a vector (pAN4) that comprises the Acinetobacter calcoaceticus catBCDE genes, which encode a muconate lactonizing enzyme (catB), a muconolactone isomerase (catC), β-ketoadipate enol lactone hydrolase II (catD), β-ketoadipate succinyl-CoA transferase II (catE), wherein said genes are under the control of a lac promoter which is inducible with IPTG (isopropyl-β-D-thiogalactoside; page 558, Figure 1; page 560, E. coli cells comprising the pAN4 vector in the presence of glucose and IPTG (page 560, Table 4) and that E. coli strains that comprise the pAN4 vector rapidly convert muconate to β-ketoadipate (i.e., 3-oxoadipic acid; page 560, right column, second full paragraph).  The specification states that aliphatic compounds include saccharides, including glucose.  Therefore, the method of Shanley et al. anticipate the instant claims as written/interpreted.

Claims 1-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draths et al. (J. Am. Chem. Soc. 113:9361-9363, 1991). Claims 1-5 and 7-9 are directed in part to a method of producing 3-oxoadipic acid, wherein said method comprises culturing an E. coli cell that can produce 3-oxoadipic acid, wherein the medium for culturing comprises saccharides or an aliphatic compound that can be used as a sole carbon source.  Draths et al. teach culturing E. coli aroE/pKD136 in a glucose-containing medium (page  9362, Scheme 1a), incubating the E. coli aroE/pKD136 cell lysate with DHS in the presence of oxygen, and the production of β-ketoadipate (i.e., 3-oxoadipic acid) with almost no accumulation of catechol or protocatechuate (page 9362, left column, line 21-page 9363, left column, line 1).   Draths et al. teach that E. coli appears to have an endogenous ortho cleavage degradative pathway (page 9363, left column, lines 1-2).  The specification states that aliphatic compounds include saccharides, including glucose.  Therefore, the method of Draths et al. anticipate the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claim 10 appears to be allowable over the prior art of record but it is objected to as being dependent upon a rejected base claim.
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
July 30, 2021